Relator has filed a motion for rehearing, asking that we set aside our order dismissing his application for writ of habeascorpus, which motion is accompanied by the affidavits of relator and his attorney, in both which appears a substantial statement of some kind of an agreement or verbal understanding had by them with the sheriff, by which he permitted the relator to go at large without the issuance of any commitment or the making of any bond. This is clearly illegal. Our statute provides the mode of procedure after conviction, and until and unless it appears that this relator has been arrested and is held in custody by some officer, this court will decline to take jurisdiction of his case by granting a writ of habeas corpus.
The motion for rehearing is overruled.
Overruled.